Citation Nr: 0201257	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  98-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for a disability of 
the right (major) hand, formerly diagnosed as Dupuytren's 
contracture, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased evaluation for a disability of 
the left (minor) hand, formerly diagnosed as Dupuytren's 
contracture, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from November 1950 
to November 1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
claim for an increased evaluation for disabilities of both 
hands.  

A video conference hearing was held in June 2000 before the 
undersigned, who is the Member of the Board rendering the 
determination in this claim and was who designated by the 
Chairman to conduct that hearing.  See 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  

In an October 2000 decision, the Board denied the claims.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), which on April 
3, 2001, vacated the Board's October 2000 decision and 
remanded the claims for readjudication in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The Board's October 2000 decision also remanded to the RO a 
claim of entitlement to a total disability rating based upon 
individual unemployability.  The appellant had disagreed with 
the RO's January 1999 denial of the claim, but the RO had not 
provided a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The RO is reminded that the Court's 
April 3, 2001 Order did not vacate that aspect of the Board's 
October 2000 decision, and thus must ensure implementation of 
those actions mandated by the remand.   


FINDINGS OF FACT

1.  The appellant is right-hand dominant, and his right hand 
has limited motion in the proximal interphalangeal (PIP) 
joint of the index, middle, ring, and little fingers that is 
comparable to favorable ankylosis.  

2.  The appellant's left hand has limited motion in the PIP 
joint of the index, middle, ring, and little fingers that is 
comparable to favorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no more, 
for a disability of the right (major) hand, formerly 
diagnosed as Dupuytren's contracture, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Codes 5221 and 5222 (2001).  

2.  The criteria for a 30 percent evaluation, and no more, 
for a disability of the left (minor) hand, formerly diagnosed 
as Dupuytren's contracture, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5221 and 5222 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Within one year of his discharge from the US Air Force in 
November 1954, the appellant had applied for and received VA 
compensation benefits for Dupuytren's contracture of the 
fingers of both hands.  Dupuytren's contracture is 
"shortening, thickening, and fibrosis of the palmar fascia, 
producing a flexion deformity of a finger . . . ."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 373 (28th ed. 1994).  The RO 
initially granted service connection for both fingers, with a 
single evaluation, in a February 1955 rating decision.  In 
September 1957, it assigned separate ratings to the right and 
left hand.  The disabilities were listed as:

? Dupuytren's contracture, thumb and fingers right 
hand with loss of full extension; and 
? Dupuytren's contracture with loss of full extension, 
left index, middle, and ring fingers.  

When the appellant filed these claims for increased 
evaluations, both disabilities had been assigned 20 percent 
evaluations.  

It should also be noted that the RO denied the appellant's 
claim seeking service connection for arthritis of the hands 
in a May 1990 rating decision.  The Board upheld that denial 
in an April 1991 decision.  

VA examination in April 1997 indicated that the appellant 
complained of dropping things, cramping, and pain in both 
hands, more so on the right.  Examination revealed spasticity 
and stiffness of the hands with flexion at the wrists and all 
joints.  The hands were hard to pry open and the appellant 
was unable to open his hands or stretch his hands and 
fingers.  There were no palpable lumps, tendon contractures, 
discoloration, or anatomical defect, except for the position 
of the hand in the flexed position.  The appellant was unable 
to complete fine motor pincer movements with the thumb and 
fingers; grasping objects was awkward and he could not 
execute a handshake.  Range of motion measurements of the 
wrists showed flexion 70 degrees, extension five degrees.  
Flexion of the metacarpophalangeal (MCP) joints was 80 
degrees for all four fingers of each hand and 45 degrees for 
the thumbs.  Flexion of the PIP joints was 80 degrees, and 
flexion of the distal interphalangeal (DIP) joints was five 
degrees.  Extension of the MCP joints was 20 degrees of the 
thumb and 30 degrees of the fingers.  Extension of the PIP 
joints was 30 degrees and DIP joint extension was not 
possible, fixed at 5 degrees flexion.  X-rays of the hands 
showed degenerative changes largely in the distal 
interphalangeal joints.  The diagnosis was carpal metacarpal 
spasm, chronic, with resulting flexion contractures.  

In a July 1997 letter, A. DeCotis, M.D., a rheumatologist, 
stated that the appellant had significant deformities of the 
hands with diffuse swelling, attributed to scleroderma with 
inflammatory arthritis.  Dr. DeCotis opined that the 
appellant had significant difficulties in activities of work 
and daily living due to his hand disabilities.  

A contract neurology examination done in August 1997 for VA 
reported that the appellant was right-hand dominant and that 
his hands were contracted and his fingers thickened.  They 
were opened but with much resistance.  He was able to 
demonstrate writing, with an altered-from-normal position of 
holding a pencil.  The proximal musculature was unremarkable.  
The reflexes were depressed, but present.  Sensory and 
cerebellar examinations were intact.  The examiner noted that 
the appellant had a peculiar syndrome, possibly a state of 
continuous muscle activity and spasm.  A specific diagnosis 
was not given but the examiner recommended a course of 
treatment for the hand disability.  

In an October 1998 VA general medical examination, the 
examiner concluded that the appellant did not have 
Dupuytren's contractures of either hand, but that he also 
could not get him to successfully open either hand.  It was 
noted that the appellant complained of decreased grip 
strength and increased pain in the hands.  Examination 
revealed him to be right-hand dominant, with atrophy of the 
muscles of the dorsum of the hands.  The examiner noted that 
there was degenerative arthritis of both hands.  

VA examination in August 1999 showed that the appellant 
complained of limitation of motion of the fingers of both 
hands and that he was right-hand dominant.  The examiner 
reported no evidence of thickening or fibrous tissue 
formation of either palm to indicate Dupuytren's disease.  
The appellant held his hands with mild flexion in the MCP 
joints and significant flexion at the PIP joints.  With 
encouragement, the appellant was able to fully extend the MCP 
joints.  The PIP joints of the right index, long, and ring 
fingers lacked 10 degrees of extension; the PIP joint of the 
small finger lacked 45 degrees of extension.  The PIP joints 
of the left index, long, and ring fingers lacked 20 degrees 
of extension, and the PIP joint of the small finger lacked 
15 degrees of extension.  With encouragement, he slowly made 
a loose fist such that the fingertips touched the palms of 
the hands.  He was able to slowly oppose the thumb and the 
remaining fingertips satisfactorily.  There was slight 
swelling and numbness involving the hands and fingers, but no 
tenderness.  Grip strength was 4/5 bilaterally.  The 
impression was limitation of motion of the fingers of both 
hands.  

In a September 1999 addendum to the August 1999 VA 
examination, prepared after extensive review of the claims 
file, the examiner continued the previously expressed opinion 
that the appellant did not have Dupuytren's disease.  The 
examiner indicated that it was his impression that there was 
weakness and limitation of motion of the fingers of both 
hands of uncertain etiology, with a possibility of chronic 
tenosynovitis (which was noted to have been referenced in the 
service medical records) and/or chronic muscle spasm of both 
hands.  The examiner also noted that there was some pain on 
motion with marked limitation of motion and marked limitation 
of functional use of the hands.  It was not possible, the 
examiner wrote, to express whether there was any additional 
limitation of motion due to pain as such matters could not be 
determined with any degree of medical certainty.  

The appellant testified at a June 2000 hearing before the 
undersigned that he had pain in both hands and that he had 
trouble opening and closing his hands.  He also averred that 
he had trouble holding objects in either hand and that he was 
constantly dropping things.  

In a September 2001 private medical report, a physician 
indicated that, on review of the claims file and pertinent 
medical records, there was objective evidence corroborating 
the appellant's condition of chronic and disabling 
contractures of both hands.  The physician wrote that the 
existing contractures were clearly manifested during service 
and had progressively worsened since the initial diagnosis.  
The report discussed the presence of lay evidence suggesting 
that the appellant had significantly limited function of the 
hands and ability to perform certain tasks.  The medical 
reviewer stated the opinion that it was more likely than not 
that his current condition had its inception during service.

II. Analysis

A.  Duty to Notify and Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  See 66 Fed. Reg. 45.620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim is one for increased evaluations, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, with notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent to 
him a November 1996 letter specifying the type of evidence 
necessary to substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his October 1996 claim, the appellant indicated that he had 
been treated at the VA outpatient clinic at Pensacola, 
Florida.  Records pertaining to treatment at that facility 
were received in February 1997.  The remainder of the record, 
including the June 2000 hearing testimony, provided no other 
details as to any recent treatment.  The record also includes 
private physician's statements received directly from the 
appellant.  VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The appellant has been afforded 
VA examinations in August 1997, October 1998, and August 
1999.  

Finally, in a May 2000 remand, the Board directed that the 
RO schedule the appellant for a videoconference hearing.  A 
hearing was conducted before the undersigned using 
videoconferencing technology in June 2000.  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

B.  Application of Law to the Facts

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. pt. 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  The regulations do not give 
past medical reports precedence over current findings.  While 
the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2001); Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2001).

Both the right and left hand disabilities are currently 
evaluated separately as 20 percent disabling.  These ratings 
have been in effect for more than 20 years, and thus will not 
be reduced or severed, except in specific circumstances.  See 
38 C.F.R. §§ 3.951(b), 3.957 (2001).  There is no diagnostic 
code pertaining to Dupuytren's contractures, so these 
disabilities have been rated analogously using the criteria 
of Diagnostic Code 5222 for favorable ankylosis of the three 
digits of one hand.  See 38 C.F.R. §§ 4.20, 4.27 (2001).

When this case was last before the Board, entitlement to 
higher evaluations was denied on the basis that the veteran 
did not have the condition for which service connection had 
been established, that is, Dupuytren's contractures.  While 
that remains the case, the Board finds the medical opinion 
recently submitted by the veteran to be persuasive.  The 
opinion that the veteran's hand disability, which has clearly 
been difficult to diagnose over the years, is the same as 
that evidenced in service, whatever its correct diagnosis may 
be, is based on review of the complete claims file.  It 
recognizes the uncertainty of the diagnosis, but provides a 
reasonable basis to consider the current contractures to be a 
progression or continuation of the disability for which 
service connection was established.

Accordingly, looking at the criteria under which the 
disability is currently evaluated, Diagnostic Code 5222 
provides for the following ratings:

Ankylosed Digits				Major Hand	   Minor 
Hand

  Thumb, index and middle........................      
40 %               30 %
  Thumb, index and ring.............................      
40 %               30 %
  Thumb, index and little............................      
40 %               30 %
  Thumb, middle and ring...........................      
40 %               30 %
  Thumb, middle and little..........................      
40 %               30 %
  Thumb, ring and little...............................      
40 %               30 %
  Index, middle and ring..............................      
30 %               20 %
  Index, middle and little.............................      
30 %               20 %
  Index, ring and little.................................      
30 %               20 %
  Middle, ring and little...............................       
20 %               20 %

However, because the medical evidence shows limitation of 
motion of four digits of each hand, the disabilities might 
alternatively be evaluated using the criteria of Diagnostic 
Code 5221 for favorable ankylosis of four digits of one hand.  

Ankylosed Digits				Major Hand	   Minor 
Hand

  Thumb, index, middle and ring..................... 50 
%                40 %
  Thumb, index, middle and little..................... 
50 %               40 %
  Thumb, index, ring and little......................... 
50 %                40 %
  Thumb, middle, ring and little....................... 
50 %                40 %
  Index, middle, ring and little......................... 
40 %               30 %

38 C.F.R. § 4.71a (2001).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, with only 
one joint of a digit ankylosed or limited in its motion the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
38 C.F.R. § 4.71a (2001).  The veteran does not have 
ankylosis, but he does have limitation of motion in one 
joint, the PIP, of four fingers in each hand.  Because he can 
make a fist, motion is possible within the range that his 
limitation of motion must be evaluated as favorable 
ankylosis.  Therefore, under the criteria of Diagnostic Code 
5221, four digits of one hand -- the index, middle, ring, and 
little fingers -- have limited motion that is comparable to 
favorable ankylosis, which corresponds to a 40 percent 
evaluation for the major (right) hand and a 30 percent 
evaluation for the minor (left) hand.  

Because the veteran's disability is one involving muscle 
contractions, the Board has considered Diagnostic Code 5309 
for impairment of the intrinsic muscles of the hand.  
According to the note under that Diagnostic Code, the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such injuries are to be rated on 
limitation of motion.  Therefore, considering the muscle 
disability codes brings the analysis full circle to the 
limitation of motion codes and does not provide for a higher 
evaluation.

Accordingly, it is the determination of the Board that the 
evidence supports a 40 percent evaluation for the right hand 
disability and a 30 percent evaluation for the left hand 
disability under the criteria of Diagnostic Code 5221.  In 
making this determination, the benefit of any reasonable 
doubt has been accorded the veteran.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).


ORDER

A 40 percent evaluation, and no more, for a disability of the 
right (major) hand, formerly diagnosed as Dupuytren's 
contracture, is granted, subject to the applicable criteria 
governing payment of monetary benefits.  

A 30 percent evaluation, and no more, for a disability of the 
left (minor) hand, formerly diagnosed as Dupuytren's 
contracture, is granted, subject to the applicable criteria 
governing payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


